DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 5/10/2022. Claims 1-5, 7-8 and 12 were amended. No claims were canceled. Claim 14 was newly added. Likewise, claims 1-14 are pending for examination.  

Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   
 
Claim Rejections - 35 USC § 103
Claims 1, 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newnham et al. (U.S. Patent 5,729,077) further in view of Hoffman et al. (U.S. Patent Application Pub. 2009/0088710) further in view of Khoshkava et al. (U.S. Patent Application Pub. 20190384403).

Regarding claim 1 (Currently Amended), Newnham teaches a device for generating active haptic feedback (abstract, col 2:47-59; metal ceramic device), 
comprising a piezoelectric actuator having a flat piezoelectric main body Fig 2; xyz plane and electrodes 30 and 32 as shown), 
having a first and a second cymbal-shaped elements (col 3:50-54, Fig 4; three dimensional exploded view of the structure is shown in FIG. 4. Because of the similarity of end caps 30 and 32 to cymbals, the design shown in FIGS. 2 and 4 is called a composite "cymbal" actuator/sensor) each shaped as a truncated-cone-shaped metal sheet (col 3:47-50 & Fig, 2; formed sheet metal end caps 30 and 32 take the shape of truncated cones), said first and second cymbal-shaped element being fixedly adhesively bonded on opposing col 4:1-3, FIG. 4; end caps 30 and 32 are bonded to ceramic substrate 34 about their entire periphery through use of a bonding agent 50, also per col 4:21-23), 
wherein the truncated cone vertex of each of the cymbal-shaped element Fig 4), 
wherein a cavity is enclosed between the cymbal-shaped element Fig 3), 
In the embodiments of Figs 2-4, Newnham does not mention the claimed feature:
wherein a hole is provided in the cymbal-shaped element, said hole enabling pressure equalization between the cavity and the surroundings.  In an alternate embodiment (see FIG. 13), Newnham explicitly teaches wherein a hole col 5:52-55, FIG. 13, cymbal transducer may be adapted… by placing other components, i.e. lenses 100 and 102, in apertures in the respective end caps; Examiner interprets apertures to be functionally equivalent to holes). Moreover, Newnham in third embodiment also teaches an application of the cymbal transducer as a micropump, (Fig 14), and comprises a pair of ball valves 110 and 112 that are positioned in the respective end caps. Fluid entering inlet 114 may be pumped through the transducer (and aperture 116) to outlet 118. Such pumping action is achieved when appropriate energization is applied to the ceramic substrate to create continuous oscillations thereof and resultant flexures of the respective end caps. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the embodiments of Figs 2-4, with the concept of holes/apertures being provided in the cymbal-shaped element so that fluid may be pumped therethrough the device/transducer. 
The three embodiments, as taught above, and Newnham as a whole still remains silent on said hole/aperture(s) enabling pressure equalization between the cavity and the surroundings. While Newnham teaches the use of a hole(s) being provided in the cymbal-shaped element, Newnham is silent on said hole enabling pressure equalization between the cavity and the surroundings. Hoffman from an analogous fluid and a collection chamber thereof art, teaches a chamber/cavity for collecting fluid which is sandwiched between two semi-opposed semi-concave structures with the upper semi-concave structure referred to as a float member with a bottom flat structure (Fig 6; bottom cap 268) which creates a chamber structurally very similar to Applicant’s claimed structure above. Hoffman teaches the concept that a top portion of the float member includes a hollow chimney extension having a pressure equalization hole at a top surface, the pressure equalization hole configured to communicate with an interior of the float member to equalize interior pressure with outside pressure (¶025 lines 28-33, also see Fig 6; Examiner interprets float member with hollow chimney extension to be functionally equivalent to the cymbal transducer functioning as a chamber or forming a cavity). Hoffman teaches the concept of a chamber with semi-concave structures including holes therein at the top and bottom whereby a pressure equalization hole is at the top surface and communicates with an interior of the structure to equalize interior pressure with outside pressure so that fluid flows therethrough. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Newnham’s embodiments of Figs 2-4, with the concept of holes/apertures being provided in the cymbal-shaped element of embodiments per Figs 13-14 and the concept of the chamber with semi-concave structures including holes at the top and bottom whereby a pressure equalization hole atop communicates with the interior of the structure to equalize interior pressure with outside pressure. A person of ordinary skill in the art, upon reading the references, would also have recognized the desirability of improving fluidic flow about the cavity. One of ordinary skill in the art would have recognized the potential to enhance the flow through the cavity so that a fluid may be more easily and/or faster pumped therethrough the cavity based on equalizing the pressure about the inside with the outside of the cavity, as taught by Hoffman. 
Newnham and Hoffman are both silent on wherein the actuator is fixed by truncated cones of the first and second cymbal-shaped elements between a base and a securing plate, wherein the securing plate in turn is connected to the base and is fixed by a prestress that can act as a tensile or compressive stress. Khoshkava from an analogous art teaches a haptic actuator assembly with a spring pre-load device (¶001) and further teaches wherein the actuator is fixed by truncated cones of the first and second cymbal-shaped elements between a base and a securing plate, wherein the securing plate in turn is connected to the base and is fixed by a prestress that can act as a tensile or compressive stress (Fig 17; ¶098-¶102). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Newnham with the concept, of wherein the actuator is fixed by truncated cones of the first and second cymbal-shaped elements between a base and a securing plate, wherein the securing plate in turn is connected to the base and is fixed by a prestress that can act as a tensile or compressive stress, as taught by Khoshkava for the purpose of realizing mechanical resonance (Khoshkava; ¶102).

Regarding claim 3 (Currently Amended), Newnham, Hoffman and Khoshkava, in combination, teach the device according to claim 1, and Newnham further teaches wherein at least one of the cymbal-shaped element comprises a flat edge region oriented plane-parallel to the main surfaces of the main body (col 4:50-55, Figs 4 and 8; large, flat contact surfaces 60 an 62 on each of end caps 30 and 32 are parallel to opposite ends of cymbal shaped elements sandwiching  ceramic substrate and renders it practical to stack individual actuators together as shown in FIG. 8 exhibiting greater stability under uniaxial symmetric loading), wherein the at least one cymbal- shaped element is adhesively bonded to the main body by way of its edge region (col 4:21-23, Fig 4; End caps 30 and 32 are preferably bonded to ceramic substrate via an epoxy bond material or other appropriate bonding agent, also see col 4:1-3, FIG. 4).  

Regarding claim 4 (Currently Amended), Newnham, Hoffman and Khoshkava,, in combination, teach the device according to claim 1 and Newnham further teaches 4830-4854-0336 15 wherein at least one of the cymbal-shaped element is configured such that a deflection of the main body col 2:13-20 AND col 4:4-14; per col 2:13-20: When a potential is applied across electrodes 12 and 14, ceramic disc 10 expands in the thickness dimension (d.sub.33). At the same time, ceramic disc 10 contracts in the x and y dimensions (d.sub.31 and d.sub.32), causing end caps 16 and 18 to bow outwardly as shown by lines 20 and 22 respectively. The bowing action amplifies the actuation distance created by the contraction of ceramic disc 10, enabling use of the structure as an actuator, AND per col 4:4-14: When a voltage is applied across ceramic substrate 34 by application of an appropriate potential to electrodes 36 and 38, an expansion of ceramic substrate 34 takes place in its z dimension, causing contraction in its x and y dimensions. As a result, both end caps 30 and 32 pivot about bend points 52, 54 and 56, 58, respectively. In addition, the inward movement of ceramic substrate 34 (see FIG. 3) causes the sidewalls of end caps 30 and 32 to rotate about bend points 52, 54 and 56, 58. As a result, substantial displacements of end surfaces 60 and 62 occur; Examiner interprets the bowing action and/or the substantial displacements of end surfaces 60 and 62 occurring as being equivalent to a deformation of the cymbal-shaped element constituting active haptic feedback about the main body).

Regarding claim 5 (Currently Amended), Newnham, Hoffman and Khoshkava,, in combination, teach the device according to claim 1, and Newnham further teaches  wherein the at least one of cymbal-shaped element comprises a lateral surface projecting above the respective main surface in the direction of the normal Fig 4, element 30 with a lateral surface 60 projecting above the respective main surface of element 50 in the direction of the normal or parallel to main surface of element 50), 
wherein at least one of the cymbal-shaped element comprises a cover surface at the truncated cone vertex, which cover surface is oriented parallel to the surface of the main body (Fig 4, bottom rim of element 30 at the truncated cone vertex of element 30 is oriented parallel to the surface of element 50, as shown) or comprises an anatomically adapted finger depression (Examiner notes: this feature made optional with the use of “or” was not selected by the Examiner and is not relevant in this rejection).  

Regarding claim 6 (Previously Presented), Newnham, Hoffman and Khoshkava, in combination, teach the device according to claim 1, and Newnham further teaches wherein the hole is arranged in a manner centered in the middle on the truncated cone vertex (Fig 14, inlet 114 and valve 110 where fluid enters the cavity is centered upon the location 116 and the opposite mirrored symmetrical half also, as shown). Newnham and Hoffman, whether alone or in combination, are both silent on wherein the hole has a diameter of 0.1 to 0.6 mm.  However, Newnham teaches that each end cap includes a fixed cavity depth of 0.20 mm and a cavity diameter of 9.0 mm. The cavity depth was measured from the interior surface of an end cap to the planar surface of ceramic substrate 34. An actuator, as shown in the '657 patent with 0.30 mm thick brass end caps, showed a 22 micrometer displacement. When grooves were cut in the periphery of the end caps shown in the '657 patent, the displacement was increased to 30 micrometers. The groove was 9.0 mm in diameter and 0.2 mm in depth and 1.0 mm in width into the brass end caps (col 4:31-41). Moreover, Newnham mentions that FIG. 9 is a plot of effective piezoelectric coefficient for different end cap designs versus position with respect to the center of the end cap. The data was accumulated using a Berlincourt d.sub.33 meter with a sensor embodiment using brass end caps and having the following dimensions: end cap outer diameter =12.7 mm; end cap inner diameter =9.0 mm; ceramic thickness =1.0 mm; ceramic outer diameter =12.7 mm; inner height of cavity =0.2 mm; and thickness of end cap sheet metal =0.2 mm (col 5:9-18). In other words, Newnham clearly puts the relative scale and size proportions of several key elements of the transducer, all in small single digit or less mm range but < 13mm range used in clear perspective for the reader. A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods of the transducers. Furthermore, due to no further criticality found within Applicant’s disclosure, It would require no more than "ordinary skill and common sense," for one of ordinary skill in the art to choose relatively scaled and sized proportions of holes added to any of the key elements of the transducer with scale and size proportions reasonably comparable to the small single digit or less mm, as claimed by Applicant,  as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Regarding claim 7 (Currently Amended), Newnham, Hoffman and Khoshkava, in combination, teach the device according to claim 1, and Newnham further teaches wherein at least one of the cymbal-shaped element is adhesively bonded on the main body by epoxy adhesive (col 4:21-23; End caps 30 and 32 are preferably bonded to ceramic substrate via an epoxy bond material or other appropriate bonding agent).  

 Regarding claim 11 (Previously Presented), Newnham, Hoffman and Khoshkava,, in combination, teach the device according to claim 1 Figs 4 and 14, bottom rim of element 30’s surface oriented parallel to the surface of element 50 with the through hole element 116 in Fig 14 extending parallel to the normal between the two main surfaces of element 30 and element 50 alike, as shown).  

Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Newnham et al. (U.S. Patent 5,729,077) in view of Hoffman et al. (U.S. Patent Application Pub. 2009/0088710), further in view of Khoshkava et al. (U.S. Patent Application Pub. 20190384403) and further in view of Knowles et al. (U.S. Patent 6,465,936).

Regarding claim 2 (Currently Amended), Newnham, Hoffman and Khoshkava,, in combination, teach the device according to claim 1, and Newnham further teaches at least one of the cymbal-shaped element may be shaped from a metal sheet (col 3:55-57; cymbal end cap preferably produced by stamping process wherein a metal sheet is cut and shaped to cymbal form in a stamping action) from (col 4:14-20; aluminum, copper, tungsten, brass, bronze, kovar or zirconium), but Newnham, Hoffman and Khoshkava, whether alone or in combination, are both silent on titanium.  
	Knowles from an analogous art teaches a flextensional transducer assembly (Figs 1A, 1B) comprising a single flextensional cell (element 1) having a driver (transducer element 7) disposed within a platten or housing (element 8), provided with a plurality of hinge points as illustrated in FIG. 1B. Platten (element 8) includes sidewalls (element 9) each having inner and outer surfaces (elements 11 & 12), a top wall (element 13) and a bottom wall (not shown in FIG. 1B) each having inner and outer surfaces (elements 14 & 15). The inner surface (element 15) of top wall (element 13) and the inner surface (element 11) of sidewall (element 9) converge to form a hinge point such as an elbow (element 5) which is preferably formed at each intersection of a sidewall (element 9) with top and bottom walls (element 13).
Knowles further teaches that platen/housing (element 8) is preferably fabricated from a rugged material such as brass, titanium, platinum or steel that exhibits appropriate strength, stiffness, conducting and compliancy properties (col 3:51-53).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Newnham with the concept, of using titanium so that the device exhibits appropriate strength and/or stiffness. 

Regarding claim 8 (Currently Amended), Newnham, Hoffman and Khoshkava, in combination, teach the device according to claim 1, and Newnham further teaches wherein a measurement electrode is arranged in the main body (col 2:64-67; sheet metal caps are subjected to displacement by an instrumentality, and a resulting change in voltage across ceramic substrate is sensed),  
wherein a measuring unit is provided for measuring a measurement voltage which is generated between the measurement electrode and one of the actuator electrodes and which arises on account of a force exerted on the main body col 5:7-36; transducers embodying invention can also be sensors... using piezoelectric effect in which mechanical pressure on end caps generates a voltage through the d.sub.31 and d.sub.32 coefficients. FIG. 9 is a plot of effective piezoelectric coefficient for different end cap designs versus position with respect to the center of the end cap… with cymbal end caps, piezoelectric coefficient showed increase of almost 60%... effective piezoelectric charge coefficient of cymbal transducer was > 15,000 pC/N… because of its high piezoelectric charge coefficient, cymbal transducer is applicable to many sensor applications).
Newnham, Hoffman and Khoshkava, whether alone or in combination, are both silent on the remaining features of claim 8. Knowles further teaches both features as follows:
4830-4854-0336 16 wherein device is configured to identify this exerted force as soon as the measurement voltage detected by the measuring unit exceeds a threshold value assigned to a trigger force (col 1:30-36; cavity incident axial direction stress is converted into larger radial and tangential stresses of opposite sign, thereby causing d.sub.33 and d.sub.31 coefficients of the ferroelectric material to add together (rather than subtract) as the effective d.sub.h of the device; Examiner interprets the addition as the threshold trigger where subtraction is interpreted as not meeting threshold), and
wherein, upon the trigger force being reached, by means of a voltage generator, an actuator voltage is generated and applied to the actuator electrodes and in this case at the same time a further action is triggered, which serves for operation of the device or of an electrical component connected thereto (col 3:41-49; Driver (element 7) driven by a voltage to be displaced in a direction parallel to the transverse axis B of FIG. 1A…. displacement causes  driver (element 7) to urge against side wall (element 9) which causes the platten (element 8) to bend at elbows (element 5) and causes displacement of the top and bottom walls (elements 13) in the axial direction (a direction orthogonal to the transverse axis of the driver (element 7…  displacement simulates action of a mechanical spring).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Newnham with both of the remaining features, and particularly the exerted force exceeding a threshold value as a trigger with the additional details, as shown directly above so that the displacement simulates the action of a mechanical spring device for triggering actuation of the device accordingly. 
Regarding claim 9 (Previously Presented), Newnham, Hoffman and Khoshkava, in combination, teach the device according to claim 8 the preceding claim, and Newnham further teaches wherein the actuator electrodes at the same time also constitute the measurement electrodes (col 3:62-67; multi-layer ceramic substrate (element 34) includes a plurality of interspersed electrodes (element 36 and 38) across which an actuating potential is applied… Electrodes (element 38) are connected together by an end conductor (element 40) to end cap (element 32) and conductive electrodes (element 36) are connected together via conductor (element 42) to end cap (element 30), wherein the measuring unit is configured for determining the measurement voltage between the two actuator electrodes (Fig 10; hydrostatic voltage coefficients (gh)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newnham et al. (U.S. Patent 5,729,077) in view of Hoffman et al. (U.S. Patent Application Pub. 2009/0088710) further in view of Khoshkava et al. (U.S. Patent Application Pub. 20190384403) and still further in view of Howarth et al. (U.S. Patent 6,798,888).  

Regarding claim 12 (Currently Amended), Newnham, Hoffman and Khoshkava, in combination, teach the device according to claim 1, but Newnham, Hoffman and Khoshkava, whether alone or in combination, are all silent on wherein a membrane is braced above the at least one cymbal-shaped element facing outward, which membrane fixes the first and second cymbal-shaped elements and thus also the actuator with a prestress acting in the direction of a base at the base.  
Howarth from an analogous art teaches a cross-sectional mounting of a cymbal transducer 10 (Fig 1), whereby Howarth teaches wherein a membrane is braced above the cymbal-shaped element facing outward, which membrane fixes the cymbal-shaped elements  and thus also the actuator with a prestress acting in the direction of a base at the base (col 2:48-57; a  pair of rigid, acoustically transparent plates (element 22) are provided for mounting the resilient sheet (element 16) to a vessel or other structure. Plates (element 22) can be made from a thermoplastic material such as Plexiglas.TM. or the like). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Newnham with the features, as taught by Howarth so that the cymbal transducers may be simply supported in the same plane without damping the transducers, whereby the resilient sheet holds the cymbal transducers in position without interfering with either the radial motion of the disk or the flexural motion of the caps. Also, the resilient sheet mechanically isolates the individual transducers from experiencing other external vibrations such as might be communicated from the housing or a neighboring element. The acoustically transparent plate keeps the cymbal transducers in the same plane without interfering (col 3:15-25). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Newnham et al. (U.S. Patent 5,729,077) in view of Hoffman et al. (U.S. Patent Application Pub. 2009/0088710) further in view of Khoshkava et al. (U.S. Patent Application Pub. 20190384403) and still further in view of Grant et al. (European Patent Application EP 2315101 A1).  

Regarding claim 13 (Previously Presented), Newnham, Hoffman and Khoshkava, in combination, teach the device according to claim 1, but Newnham, Hoffman and Khoshkava, are both silent on being configured as an actuation knob of an electrical component.
Grant from an analogous device with force sensing transducers for measuring force data art, being configured as an actuation knob of an electrical component (¶025, Figs 1-11; control circuit of (device 100), comprising:  controller having  full power duty cycle and  slower sleep mode duty cycle, the full power duty cycle and sleep mode duty cycle each having an active portion in which data is read and an inactive portion in which data is not read; a plurality of force sensing transducers for measuring force data which are connected to the controller; a multi-port switch which sums the force data output of the plurality of force sensing transducers, the multi-port switch having a switch for each of the force sensing transducers, a respective switch for each of the force sensing transducers being closed during an active portion of the sleep duty cycle and the respective switch for each of the force sensing transducers being open during the inactive portion of the sleep duty cycle; and a comparator for comparing the summed force data from the multi-port switch to a wakeup force threshold; wherein the controller is configured to wake from a sleep mode and return to a full power mode when the summed force data is greater than the wakeup force threshold; Examiner interprets the plurality of force sensing transducers & multi-port switch are functionally equivalent to a power knob of the device 100). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Newnham with the concept of the transducer being configured as an actuation knob of an electrical component, as taught by Grant, for the purpose of actuation of a power on mode, i.e., power on knob of an electrical component. 



Response to Arguments
Applicant’s prior art arguments to claims 1-13 have been fully considered but are moot because the independent claim 1 was amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1-13 has changed. However, another prior art is applied to reject the claims.

Allowable Subject Matter
Claim 10 remains objected to as being dependent upon a rejected base claim, but appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            

						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684